Citation Nr: 0400171	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  01-09 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a higher rate of special monthly 
compensation.

2.  Entitlement to service connection for bilateral deep 
venous thrombosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1997 to May 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board first notes that since the supplemental statement 
of the case issued in May 2002, additional VA outpatient 
records and a private medical statement have been associated 
with the claims file.  The veteran has not waived his right 
to initial RO consideration of such evidence in connection 
with the claims on appeal.  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir., May 1, 2003); see also 38 C.F.R. § 20.1304 
(2001).  Thus, adjudication of this appeal must be deferred 
pending RO adjudication based on the additional evidence of 
record.

The Board further notes that the veteran's claim of 
entitlement to a higher rate of special monthly compensation 
is based on the assertion that in addition to a currently 
service-connected neurogenic bladder, the veteran has also 
lost all independent bowel functioning.  He argues that due 
to the complete loss of both bowel and bladder functioning he 
requires regular aid and assistance to keep himself clean and 
to take care of the wants of nature.  As noted, the veteran 
is service-connected for a neurogenic bladder; the RO has 
not, however, considered entitlement to a separate rating 
based on bowel impairment.  Such matter is inextricably 
intertwined with the issue on appeal.  Moreover, the medical 
evidence of record lacks clarity with respect to whether the 
veteran in fact requires assistance due solely to his bowel 
and bladder impairments as opposed to requiring aid by reason 
of a complete loss of use of his lower extremities.  Thus, 
further examination is indicated prior to the Board's 
adjudication of the issue on appeal.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran is requested to 
identify the dates of treatment and names 
and addresses of all VA and non-VA 
medical care providers who have treated 
him for lower extremity or for bowel and 
bladder problems since in or around July 
2002.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any event, the RO 
should associate with the claims file 
records of relevant VA treatment or 
evaluation since in or around July 2002.  
The RO should inform the veteran as to 
any inability to obtain any pertinent 
evidence he identifies and request him to 
submit the outstanding evidence.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
veteran's need for regular aid and 
attendance.  The claims folder and a copy 
of this remand must be made available to 
the examiner and review of such should be 
reflected in the completed examination 
report.  

The VA examiner is requested to evaluate 
the nature extent of existing bladder and 
bowel impairment, specifically setting 
out any care or prevention regimens 
regularly required due to such impairment 
and specifically indicating whether the 
veteran is able to achieve such regimen 
independently or whether he requires 
assistance in satisfactorily maintaining 
such regimen.  The examiner is otherwise 
requested to comment on whether bladder 
and/or bowel impairment renders the 
veteran unable to keep himself ordinarily 
clean and presentable or unable to attend 
to the wants of nature, or whether such 
otherwise results in the need for care or 
assistance on a regular basis.  The 
rationale for all opinions offered should 
be provided.

4.  The RO must review the claims file 
and ensure that all indicated 
notification and development actions are 
fully accomplished, consistent with the 
VCAA and its implementing regulations.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO must adjudicate the 
veteran's entitlement to separate 
recognition of bowel impairment for 
compensation purposes.  The RO should 
also readjudicate the issue of 
entitlement to a higher rating of special 
monthly compensation and entitlement to 
service connection for deep venous 
thrombosis.  If the actions remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
includes a recitation of all potentially 
relevant laws and regulations, all 
evidence considered, and detailed reasons 
and bases for the determinations made.  
The veteran and his representative should 
then be given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


